Case 6:20-cv-01210-GAP-GJK Document 1-1

spawnin » PartyModule x

ApartmentModule x

21:42:30.268 - Place} suto-recovery file was created (x2)

4h

ero TTT Path)

@ Home

ate) MIRE eer Tt io)

i Wings @ Designer \.. Shoes
What's :

Sales
AS ead

BEB

‘featured Items

Lali ca red

Site ad
Saree)

Paice tiga et) Purchase

Sita Rites

 

 

 

Filed 07/08/20 Page 1 of 1 PagelD 16

u@ Explorer oC

>» 7] RefundGui

> 7] ScepterTeleportGui

re)
IB} HideCustomBackpackWhenShog
S@ OverheadicontocaiScript

> ©". InventoryQuantities ocaiModule
¥ [I Birectory
’
» Filters
© GethssetList
© GetButtorCopy

> BD NewAccessoryGuiScript
> 0) AccessoriesDirectory
> (] Middlepanet
AR Categorylabe
CJ Cotiections
C1 Gamepasses
LJ Home
(2 Monthty
CJ shoes
(J Skirts
2 anne
‘ >

yrrwvy

Properties - Frame "Accessories" OQ €
- tes OR

* Appearance
Selectionimageddject

 

Active

» AnchorPoint 00
BackgroundColer3 B® (0,9,9)
BackgroundTransparency 1

BorderCotor3 (27, 42,53)
Borderode Outiine
BordesSizePixet 0
Explorer oo
GS Repicatedt ist -

2 Repicatedstonage

> C) AccessoniesDwrectory
> Cl middiePane!
Ais Caregoryiabe!
»  dwectory
» J Header

Setecthantnagednject
© Date
Active
Anchor Point a8
BackgroundColor? Boao
BackgroundTransparency
BorderCoor? zr, 42,57
Bordertode Outing
BordersizePne e
LayoutOrder ° .
‘ >

AMB@.i@ih _~
